Citation Nr: 1536458	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-45 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right elbow.

2.  Entitlement to service connection for venereal disease, to include gonorrhea, syphilis, and herpes.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a rating in excess of 10 percent for status post cellulitis of right hand (major) with residuals hyperpigmented tender scar of right third metacarpophalangeal joint (MPJ) with arthritic changes.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978 and April 1979 to January 1988.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In June 2015, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This decision below addresses the Veteran's arthritis of the right elbow claim.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has provided credible lay evidence of a continuity of right elbow symptoms in and since service.



CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the right elbow have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As the Board is granting the claim of service connection for arthritis of the right elbow, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined in 38 C.F.R. §§ 3.307, 3.309; like arthritis (as noted above).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has a right elbow disability related to service.

Service treatment records (STRs) reflect complaints of right elbow pain.  For example, a May 1986 STR notes the Veteran's complaints of right elbow pain intermittently.  He stated that it felt like something was loose in the joint.  The Board also notes that the Veteran's STRs reflect treatment for an orthopedic injury to the right hand due to boxing.  Service connection is currently in effect for a disability of the right hand.

A December 1988 VA treatment reflects that the Veteran had pain and swelling in his elbow following surgery to his right hand.  X-rays taken showed no definitive evidence for a fracture or dislocation. 

An April 1989 "Special Medical Examination," conducted by Dr. S. L. A., indicates that the Veteran was a boxer when he was in service and sustained an injury to the right hand while boxing, followed by an infection in 1986.  He had a history of swelling and pain of his right hand, forearm, up to the elbow.

In a June 1991 handwritten statement by the Veteran, he stated that his hand swelled daily and it felt like he had arthritis in his hand and elbow.  See June 1991 VA Form 21-2545.

A May 2006 VA treatment record reflects the Veteran's reports of right elbow pain due to an injury in the military.  He further reported that he was told he had bone spurs.  A March 2007 VA treatment record indicates that due to his right elbow pain, the Veteran was unable to fully extend his arm (for mechanical reasons).  The examiner's assessment was that the Veteran complained only of right elbow pain, which was likely secondary to remote trauma.  An August 2007 VA treatment record shows that x-rays taken of the right elbow revealed "degenerative changes of the right elbow joints most likely sequelae of old trauma."  Upon September 2007 VA treatment, the Veteran continued to have occasional right elbow pain.  He had some improvement with an elbow brace.  He stated that ibuprofen helped the pain somewhat and that he injured his right elbow in the military.  A March 2008 VA treatment record notes that the Veteran complained of arthritis pain in his right elbow and right fingers status post a boxing injury.  

A March 2008 private treatment record, by the Cleveland Clinic Foundation, shows that the Veteran presented with complaints of right hand and right elbow pain.  He stated that he had problems with both for over 10 years.  He reported that he was told he had bone spurs.  He was noted to have been a boxer.  He complained of elbow pain and stiffness.  He said his elbow bothered him from time-to-time, particularly when he bumped it.  He also complained of global elbow pain.  After review of x-rays of the right elbow, he was diagnosed with osteoarthritis.

Upon December 2008 VA treatment, the Veteran reported that he fell on his right elbow about a week ago and had been having pain in the right elbow.  He was noted to have a history of a boxing injury.

At a February 2009 VA joint examination, the Veteran indicated that he had repetitive injuries to his right elbow in service.  He stated that he was boxing.  X-rays revealed arthritis in the right elbow.  The VA examiner concluded that any relationship to service was speculative.

During the Veteran's June 2015 Board hearing, he testified to injuring his right elbow when boxing and playing football.  See June 2015 Board Hearing Transcript, p. 5.  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was a boxer and played football during service, and the Veteran has made credible statements concerning his military service and various injuries experienced therein.

While the February 2009 VA examiner did not provide a supporting opinion, the Board notes that the Veteran is competent to report having sustained right elbow pain during his period of service, and as such is evidenced in his STRs and consistent with the circumstances of his service, such assertions are deemed to be credible.  The Veteran's statements as to continuity of right elbow symptomatology since service are reliable and have been consistent.  The Board finds that the Veteran's lay statements are sufficient to establish continuity of right elbow symptomatology, and the fact that the Veteran's right elbow arthritis has not been dissociated from his active service.

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's right elbow is therefore warranted.


ORDER

Service connection for osteoarthritis of the right elbow is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Increased Rating for Right Hand Disability 

With regards to the Veteran's right hand disability, the Board finds that another VA examination would be helpful in the adjudication of the claim.  The Veteran has not been afforded a VA examination of his right hand since a February 2009 evaluation.  Moreover, statements made by the Veteran during his June 2015 Board hearing strongly suggest that the record does not accurately reflect the current severity of the Veteran's right hand.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected right hand is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Service Connection for Venereal Disease

The Veteran claims that he contracted venereal diseases, namely syphilis, gonorrhea, and herpes during service.  He claims that he is still being treated for such, namely herpes.

STRs reflect that the Veteran was seen for genital problems or venereal diseases, to include gonorrhea and syphilis in service.  STRs are otherwise silent for complaints of or treatment for herpes.

VA treatment records show that the Veteran has been treated for syphilis, gonorrhea, and most recently, outbreaks of the herpes simplex virus (HSV) in March 2014.

To date, however, the Veteran has not been scheduled for VA examination to determine the nature and etiology of any of these claimed disabilities.  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to VA medical examinations in connection with the Veteran's claim of service connection for venereal disease, to include gonorrhea, syphilis, and herpes has been satisfied.   McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his claimed venereal disease, to include gonorrhea, syphilis, and herpes. 

Service Connection for Erectile Dysfunction

The Veteran has claimed entitlement to erectile dysfunction as secondary to venereal disease.  See November 2008 VA-Form 21-4138.  Venereal disease, which has not been service connected, is remanded for further development.  This issue is therefore inextricably intertwined with the issue of entitlement to service connection for venereal disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, appellate consideration of the claim for service connection for erectile dysfunction must be deferred pending completion of the action below.

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Thereafter, schedule the Veteran for a VA examination to evaluate his claim for an increased rating for his service-connected status post cellulitis of right hand (major) with residuals hyperpigmented tender scar of right third MPJ with arthritic changes.  All relevant testing should be undertaking, including range of motion testing.  The examiner should specifically note all characteristics of the Veteran's scar, including pain, and whether this disability causes limitation of motion.

3. Schedule the Veteran for an appropriate in-person examination to determine the nature and etiology of any venereal disease to include, syphilis, gonorrhea, and herpes.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any venereal disease to include, syphilis, gonorrhea, and/or herpes currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any venereal disease (i.e. gonorrhea, syphilis, herpes), if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


